Citation Nr: 0323287	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  98-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for seronegative rheumatoid 
arthritis with muscle stiffness and rashes.


REPRESENTATION


Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel





INTRODUCTION

The veteran had active duty service from August 1990 to 
August 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO), which 
denied, in pertinent part, service connection for 
seronegative rheumatoid arthritis with muscle stiffness and 
rashes.

In December 2002, the veteran filed a claim of service 
connection for seronegative rheumatoid arthritis with muscle 
stiffness and rashes as secondary to service in the Persian 
Gulf pursuant to 38 C.F.R. § 3.117.  In its December 2002 
supplemental statement of the case, the RO asserted that the 
veteran was not entitled to compensation under that 
regulation.  As this issue has not been appropriately 
developed, the Board is referring it to the RO for initial 
adjudication in accordance with the usual procedural 
requirements.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

While service records do not refer to rheumatoid arthritis, 
service records do reflect complaints of low back pain.  As 
well, the veteran's June 1994 report of medical history 
indicated symptoms such as cramps in the legs, shoulder pain, 
and foot trouble.  A medical opinion is necessary in order to 
determine whether these symptoms were precursors of the 
veteran's current arthritic disability.

Additionally, the February 1997 VA medical examination report 
reflects that the veteran was receiving medical treatment for 
his arthritis from a private physician.  The identity of this 
physician must be determined, and VA must take the steps 
necessary to obtain those records.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
arthritic/rheumatic condition since 
August 1994.  After securing the 
necessary release, the RO should obtain 
these records.

2.  The veteran should be afforded a VA 
rheumatologic examination to determine 
the specific arthritic condition(s) from 
which he suffers, if any.  Next, the 
examiner is asked to provide an opinion 
regarding the etiology of any arthritic 
disability diagnosed.  A rationale for 
all conclusions should be provided.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




